IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20243
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                         BILLY ARRINGTON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-721-2
                      --------------------
                        January 14, 2003


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Arrington (“Arrington”) appeals the district court’s

judgment resentencing Arrington to 151 years’ imprisonment upon his

guilty-plea conviction for money laundering.     The district court

resentenced Arrington after he successfully sought relief pursuant

to 28 U.S.C. § 2255.    Arrington argues that the district court

erred because it did not resentence him under the current version

of the United States Sentencing Guidelines.      The Government has


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
moved to dismiss the appeal because Arrington’s plea agreement

contained an appeal waiver.      Arrington contends that the waiver is

unenforceable because the Government breached the plea agreement.

     Arrington has not met his burden to show that the Government’s

argument at sentencing in support of an obstruction-of-justice

enhancement,   which   carried    with   it   a   denial   of    a   downward

adjustment for acceptance of responsibility, breached the plea

agreement.   See United States v. Wittie, 25 F.3d 250, 262 (5th Cir.

1994).   The Government’s conduct was not inconsistent with a

reasonable understanding of the plea agreement.        See United States

v. Valencia, 985 F.2d 758, 761 (5th Cir. 1993).                 This case is

distinguishable from United States v. Keresztury, 293 F.3d 750 (5th

Cir. 2002), because in this case the Government’s conduct did not

fall within the unambiguous terms of Arrington’s plea agreement.

     The motion to dismiss is GRANTED.            All other outstanding

motions are DENIED.    This appeal is DISMISSED.




                                    2